 
Exhibit 10.3

 
 

Standard Form of Time-Based Restricted Stock Unit Agreement

ROGERS CORPORATION
2009 LONG-TERM EQUITY COMPENSATION PLAN
 
TIME-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT
 
Rogers Corporation (the “Company”) hereby grants to ____________________ (the
“Grantee”) ________ Restricted Stock Units (this “Award”) under Article 8 of the
Rogers Corporation 2009 Long-Term Equity Compensation Plan, as amended (the
“Plan”).  This Time-Based Restricted Stock Unit Award Agreement (this
“Agreement”) entitles the Grantee to payment in the form of Shares upon
satisfying the vesting conditions described in Section 2 below.  The number of
Restricted Stock Units subject to this Award shall be subject to adjustment as
provided under Section 2.3 of the Plan.  This Award is granted as of
_________________ (the “Grant Date”).
 
By checking the applicable acceptance box on the Charles Schwab & Co., Inc.
website, Grantee agrees to all of the terms and conditions described in this
Agreement and in the Plan.  Grantee acknowledges that the Grantee has carefully
reviewed the Plan, and agrees that the Plan will control in the event any
provision of this Agreement is inconsistent with the Plan.  Certain capitalized
terms used in this Agreement are defined in the Plan and have the meaning set
forth in the Plan.
 
1.    Acceptance of Award.  The Grantee shall have no rights with respect to
this Agreement unless the Grantee has accepted this Agreement in the manner
described in the immediately preceding paragraph prior to the close of business
on the first business day on or after the 90th calendar day following the Grant
Date.
 
2.    Vesting.
 
(a)    The total number of Restricted Stock Units subject to this Award shall
vest in full on the third anniversary of the Grant Date provided the Grantee is
then employed by the Company or an Affiliate.  Except to the extent provided in
Section 2(b) below for special circumstances, a Grantee’s unvested Restricted
Stock Units shall be immediately forfeited upon Separation from Service.
 
(b)    In the event of the Grantee’s Separation from Service due to Retirement
(as defined below) or death or the Grantee’s Disability (as defined below) prior
to the third anniversary of the Grant Date, a “Pro-Rata Percentage” (as defined
below) of the total number of Restricted Stock Units subject to this Award shall
be immediately vested.  For purposes of this Section 2(b), “Pro-Rata Percentage”
is equal to total number of Restricted Stock Units subject to this Award
multiplied by a fraction, the numerator of which shall equal the number of days
that the Grantee was employed by the Company or its Affiliates since the Grant
Date, and the denominator of which shall equal 1,095 (3 x 365).
 
 
 
1 of 6

--------------------------------------------------------------------------------

 
 
For purposes of this Agreement, the following terms shall have the following
meanings:
 
“Disability” means the date on which the Grantee (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, or (ii) is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees of the Rogers entity employing the Grantee, each as
reasonably determined by the Committee.  In addition, the Committee may
determine that the Grantee has incurred a Disability if the Grantee is
considered “totally disabled” by the Social Security Administration.
 
“Retirement” means Separation from Service after the Grantee attains fifty-five
years of age and completes at least five years of vesting service.  For
avoidance of doubt, it is not necessary to complete five years of vesting
service prior to attaining age fifty-five in order to qualify for
Retirement.  For purposes of this Agreement, “years of vesting service” shall be
determined in the same manner as provided for under the Section 401(k) plan
maintained by the Company as in effect on the Grant Date.
 
3.    Settlement of Restricted Stock Units.
 
(a)    Except as provided in either Section 3(b), Section 3(c), or Section 3(e)
below, the Company shall deliver or cause to be delivered to the Grantee the
number of vested Shares determined under Section 2 above as soon as
administratively practicable following the third (3rd) anniversary of the Grant
Date, but in no event later than the end of the calendar year in which such
anniversary occurs.
 
(b)    In the event of either the Grantee’s Disability, the Grantee’s death
(whether on or contemporaneous with the Grantee’s Separation from Service) or a
Change in Control, the Company shall deliver or cause to be delivered to or on
the behalf of the Grantee the number of vested Shares determined under Section 2
above as soon as practicable following any such event.  Vested Shares to be
delivered due to death shall be paid to the Grantee’s Beneficiary designated
under Section 16 below.
 
(c)    In the event that the Grantee has a “Separation from Service” (as defined
in Section 3(d) below) on account of Retirement as described in Section 2(b)
above, the Company shall deliver the Grantee’s vested Shares as determined under
Section 2 as soon as practicable following any such separation; provided,
however, that if, at the time of such Separation from Service, the Grantee is a
“specified employee” (within the meaning of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), and using the identification methodology
selected by the Company from time to time), then the Company shall not deliver
such Shares until the earliest of (A) the first business day after the six-month
anniversary of such Separation from Service or (B) the date of the Grantee’s
death.
 
 
 
2 of 6

--------------------------------------------------------------------------------

 
 
(d)    For purposes of this Agreement, “Separation from Service” or “Separates
from Service” means a termination of employment by the Grantee with the Company
and its Affiliates, whether voluntarily or involuntarily, other than by reason
of death, as determined by the Committee in accordance with Treas. Reg.
§1.409A-1(h) and consistent with the rules set forth below.  In determining
whether a Grantee has experienced a Separation from Service, the following
provisions shall apply:
 
(i)    A Grantee terminates employment when the facts and circumstances indicate
that the Grantee and the Company reasonably anticipate that no further services
will be performed for the Company and its Affiliates after a certain date, or
that the level of bona fide services the Grantee will perform for the Company
and its Affiliates after such date (whether as a common law employee or as an
independent contractor) will permanently decrease to no more than 20% of the
average level of bona fide services performed by such Grantee (whether as a
common law employee or an independent contractor) over the immediately preceding
36-month period.
 
(ii)    If a Grantee is on military leave, sick leave, or other bona fide leave
of absence, the Grantee’s employment relationship shall be treated as continuing
intact, provided that the period of such leave does not exceed 6 months, or if
longer, so long as the Grantee retains a right to reemployment with the Company
or any of its Affiliates under an applicable statute or by contract.  If the
period of military leave, sick leave, or other bona fide leave of absence
exceeds 6 months and the Grantee does not retain a right to reemployment under
an applicable statute or by contract, the employment relationship shall be
considered to be terminated for purposes of this Agreement as of the first day
immediately following the end of such 6-month period.  In applying the
provisions of this part (ii), a leave of absence shall be considered a bona fide
leave of absence only if there is a reasonable expectation that the Grantee will
return to perform services for the Company or one of its Affiliates.
 
(iii)    For a Grantee who provides services to the Company, its Affiliates or
both, as a common law employee and an independent contractor concurrently, a
Separation from Service generally shall not occur until the Grantee has ceased
providing services for such entities as both a common law employee and as an
independent contractor, as determined in accordance with the provisions set
forth in parts (i) and (ii) above, respectively.  Similarly, if a Grantee ceases
providing services for the Company and its Affiliates as a common law employee
and begins providing services for any such entity as an independent contractor,
the Grantee will not be considered to have experienced a Separation from Service
until the Grantee has ceased providing services for all such entities in both
capacities, as determined in accordance with the applicable provisions set forth
in parts (i) and (ii) above.  Notwithstanding the foregoing, if a Grantee
provides services for the Company, its Affiliates or both as a common law
employee and as a member of the Board of the Company, any of its Affiliates or
both, to the extent permitted by Treas. Reg. §1.409A-1(h)(5), the services
provided by such Grantee as a director shall not be taken into account in
determining whether the Grantee has experienced a Separation from Service as an
employee.
 
 
 
3 of 6

--------------------------------------------------------------------------------

 
 
(e)    Payment of Shares under this Section 3 shall be made by the Company not
more than more than 90 days after the event triggering payment under this
Section 3 and the Grantee shall in no event have a right to designate the
taxable year of the payment.  If the Company reasonably anticipates that the
income tax deduction with respect to a payment under this Award would be limited
or eliminated by application of Section 162(m) of the Code, then to the extent
permitted by Treas. Reg. §1.409A-2(b)(7)(i), payment shall be deferred as deemed
necessary to ensure that the entire amount of Shares (and related dividends, if
any) payable under this Award is deductible.  Any Shares that are not paid due
to this Section 162(m) of the Code limitation shall continue to be credited with
dividends under Section 4 below.  Any delayed payment of Shares (and related
dividends, if any) shall be paid to the Grantee (or his or her Beneficiary in
the event of the Grantee’s death) upon either (i) the earliest date the Company
reasonably anticipates that the deduction of a delayed payment will not be
limited or eliminated by application of Section 162(m) of the Code or (ii) the
calendar year in which the Grantee Separates from Service.  In the event payment
is to be made under clause (ii) above, then to the extent deemed necessary to
comply with Treas. Reg. 1.409A-3(i)(2) (with respect to the Separation from
Service of a “specified employee”), the delayed payment shall not be made before
the end of the six-month period following the Grantee’s Separation from Service.
 
(f)    The Grantee shall have no rights of a shareholder with respect to any
Shares subject to the Restricted Stock Units until such time, if any, as such
Shares are actually delivered.
 
4.    Dividends. The Grantee shall also be paid cash in an amount equal to (a)
the dollar value of cash dividends paid by the Company per Share during the
period starting on the Grant Date and ending on the date Shares are actually
delivered to the Grantee under the terms of this Agreement, multiplied by (b)
the number of Shares vested under this Agreement.  Any such dividends shall be
paid to the Grantee, without interest, on the date Shares are actually delivered
to the Grantee under the terms of this Agreement.
 
5.    Change in Control. The Restricted Stock Units will only vest upon a Change
in Control to the extent determined by the Committee in its sole discretion
under Section 11.9 of the Plan and only if the Grantee is then employed by the
Company or one of its Affiliates.  If the Grantee is a party to an Officer
Special Severance Agreement, treatment of the Restricted Stock Units under this
Award upon and following a Change in Control shall be governed by such
agreement.
 
6.    Compensation Recovery.  This Award shall be subject to being recovered
under the Company’s Compensation Recovery Policy or any similar policy that the
Company may adopt from time to time.  For avoidance of doubt, compensation
recovery rights to Shares issued under this Agreement shall extend to any
proceeds realized by the Grantee upon the sale or other transfer of such Shares.
 
7.    Tax Withholding. The Grantee hereby agrees to make appropriate
arrangements with the Company for such income and employment tax withholding as
may be required of the Company under applicable United States federal, state,
local or foreign law on account of the Grantee’s rights under this
Agreement.  The Grantee may satisfy any withholding obligation, in whole or in
part, by electing (i) to make a payment to the Company in cash, by check,
electronic funds transfer or by other instrument acceptable to the Company, (ii)
to deliver to the Company a number of already-owned Shares having a value not
greater than the amount required to be withheld (such number may be rounded up
to the next whole share), as may be permitted pursuant to written policies or
rules adopted by the Committee in effect at the time of the delivery of the
Shares, or (iii) by any combination of (i) and (ii).  In addition, the Committee
may also permit, in its sole discretion and in accordance with such policies and
rules as it deems appropriate, the Grantee to have the Company withhold a number
of Shares which would otherwise be issued pursuant to this Agreement having a
value not greater than the amount required to be withheld (such number may be
rounded up to the next whole share).  The value of Shares to be withheld or
delivered (as may be permitted by the Committee) shall be based on the Fair
Market Value of a Share as of the date the amount of tax to be withheld is to be
determined.  For avoidance of doubt, the Committee may change its policies and
rules for tax withholding in its sole discretion from time to time for any
reason.
 
 
 
4 of 6

--------------------------------------------------------------------------------

 
 
8.    Section 409A of the Code.  It is intended that the provisions of this
Agreement comply with Section 409A of the Code, and all provisions of this
Agreement shall be construed and interpreted in a manner consistent with the
requirements for avoiding taxes or penalties under Section 409A of the Code.
 
9.    The Plan.  This Agreement is subject in all respects to the terms,
conditions, limitations, and definitions contained in the Plan.  In the event of
any discrepancy or inconsistency between this Agreement and the Plan, the terms
and conditions of the Plan shall control.
 
10.    No Obligation to Continue Employment.  Neither the Company nor any
Affiliate is obligated to continue to employ the Grantee, nor does the Plan or
this Agreement impose any such obligation.  In addition, the Company or an
Affiliate may at any time dismiss the Grantee from employment free from any
liability or any claim under this Agreement, unless otherwise expressly provided
in this Agreement.
 
11.    Notices.  Notices hereunder shall be mailed or delivered to the Company
at its principal place of business and shall be mailed or delivered to the
Grantee at the address on file with the Company or, in either case, at such
other address as one party may subsequently furnish to the other party in
writing.
 
12.    Purchase Only for Investment.  To insure the Company’s compliance with
the Securities Act of 1933, as amended, the Grantee agrees for himself or
herself, the Grantee’s legal representatives and estate, or other persons who
acquire the rights under this Agreement upon his or her death, that Shares will
be acquired hereunder for investment purposes only and not with a view to their
distribution, as that term is used in the Securities Act of 1933, as amended,
unless in the opinion of counsel to the Company such distribution is in
compliance with, or exempt from, the registration and prospectus requirements of
that Act.
 
13.    Consent to Electronic Delivery.  In lieu of receiving documents in paper
format, the Grantee agrees, to the fullest extent permitted by law, to accept
electronic delivery of any documents that the Company may be required to deliver
(including, but not limited to, the Plan, prospectuses, prospectus supplements,
grant or award notifications and agreements, account statements, annual and
quarterly reports, and all other agreements, forms and communications) in
connection with this and any other prior or future incentive award or program
made or offered by the Company or its predecessors or successors.  Electronic
delivery of a document to the Grantee may be via a Company e-mail system, by
reference to a location on a Company intranet site to which the Grantee has
access, or by a website maintained by a third party engaged to provide
administrative services to the Plan.
 
 
 
5 of 6

--------------------------------------------------------------------------------

 
 
14.    Electronic Signature.  All references to signatures of documents in this
Agreement can be satisfied by procedures the Company has established or may
establish for an electronic signature system for delivery and acceptance of any
such documents, including this Agreement.  The Grantee’s electronic signature is
the same as, and shall have the same force and effect as, the Grantee’s manual
signature.  Any such procedures and delivery may be effected by a third party
engaged by the Company to provide administrative services related to the Plan.
 
15.    Governing Law.  This Agreement shall be governed by the laws of the
Commonwealth of Massachusetts, United States of America.
 
 
16.           Beneficiary Designation. The Grantee may designate
Beneficiary(ies) to whom shall be transferred any rights under this Agreement
which survive the Grantee’s death.  To obtain the beneficiary designation form,
please go to the “My Equity Award Account” section of the Schwab Equity Award
Center website (http://equityawardcenter.schwab.com) after completing the login
procedure and click on the “Review message” from your “employer” and then click
on the “Equity Awards Beneficiary Designation Form”.  Alternatively, you may
request this beneficiary designation form by sending an e-mail to
equityawardsadmin@rogerscorporation.com or calling the Office of the Corporate
Secretary of Rogers Corporation at 800-227-6437.
 
 
In the absence of an effective beneficiary designation in accordance with the
terms of the Plan and this Agreement, the Grantee acknowledges that any rights
under this Agreement that survive the Grantee’s death shall be rights of his or
her estate notwithstanding any other agreements or documents (including the
Grantee’s will) to the contrary.
 
By: Rogers Corporation
 
By clicking the Accept button I hereby acknowledge receipt of the foregoing
Award and agree to its terms and conditions.
 

6 of 6